DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10, 772, 600. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim discloses all of the claimed limitations [see column 40 lines 46-68].
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10, 772, 600. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim discloses all of the claimed limitations [see column 40 lines 46-68].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 30, 31, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ranaletta et al (US Pat: 5, 437, 283) in view of Timmermans (US Pat: 4,581, 025) and further in view of Balbierz (US Pat: 4, 840, 613).
Regarding claims 21, 31, Ranaletta et al disclose a sheath body comprising: a closed-end lumen configured to receive a forward looking imaging device [see column 23 lines 11-27]; 
an open-ended lumen configured to receive a medical tool [see column 23 lines 11-27];
wherein the open-ended lumen is oriented with respect to the closed-end lumen such that when the medical tool is loaded into the open-ended lumen, a portion of the medical tool that protrudes from the open-ended lumen is within a forward imaging field of view of the forward looking imaging device (ultrasonic device 208) [see column 23 lines 11-27] by disclosing perform endosurgical procedures other than biopsies in which it may be convenient to pass endosurgical tools through lumen 220 for positioning within the field of view of the ultrasonic device 208 [see column 23 lines 11-27, column 6 lines 60-68 and column 7 lines 1-5]. Ranaletta et al disclose permitting other surgical tools, such as a biopsy needle, to be located within or passed through the recess and other surgical tools can be positioned within the imaging field of the linear portion of the array, thereby allowing a surgeon to simultaneously obtain an image of both the body tissue of interest and the surgical tool [see column 6 lines 60-68 and column 7 lines 1-5].
Ranaletta et al disclose the medical tool is insertable and removable from the sheath body [see column 21 lines 33-34; column 27 lines 5-11] by disclosing the biopsy needle assembly 212 can then be removed from the patient's body [see column 21 lines 33-34] and extract the biopsy needle assembly 212 from the patient's body and the surgeon can remove the entire medical endosurgical apparatus 200, including the biopsy needle assembly 212 [see column 27 lines 5-11].
Ranaletta et al don't explicitly mention wherein the open-ended lumen is configured to open and close.
Nonetheless, Timmermans discloses a sheath including a tubular structure formed of a flexible material which is compatible for insertion within the body. The tubular structure is further characterized by having one or more slits, each having an open and a closed end [see column 2 lines 5-20].
In addition, Balbierz discloses an actuation mechanism coupled to the open-ended lumen to control opening and closing of the open-ended lumen [see column 3 lines 23-30] by disclosing the sheath is capable of being opened along the longitudinal slit and removed from the cannula there is means aiding in the opening of the longitudinal slit. This means may be a part of the inserter and may serve to open the sheath during insertion of the cannula [see column 3 lines 23-30] and a locking mechanism that locks the open-ended lumen in a closed configuration [see abstract].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Ranaletta et al and Timmermans by having the open-ended lumen is configured to open and close; for facilitating percutaneous insertion of devices, such as catheters, into the body [see column 2 lines 22-24, Timmermans].

Regarding claims 30, 40, Ranaletta et al don't disclose wherein the open-ended lumen comprises an actuation mechanism coupled to the open-ended lumen to control opening and closing of the open-ended lumen and a locking mechanism that locks the open-ended lumen in a closed configuration.
Nonetheless, Balbierz discloses an actuation mechanism coupled to the open-ended lumen to control opening and closing of the open-ended lumen [see column 3 lines 23-30] by disclosing the sheath is capable of being opened along the longitudinal slit and removed from the cannula there is means aiding in the opening of the longitudinal slit. This means may be a part of the inserter and may serve to open the sheath during insertion of the cannula [see column 3 lines 23-30] and a locking mechanism that locks the open-ended lumen in a closed configuration [see abstract].
In addition, Timmermans discloses at least one tab is defined by the one or more slits whereby, when the tab is pulled apart from any object extending through the lumen of the tubular structure, the tubular structure tears longitudinally peeling away the tubular structure from the object [see column 2 lines 5-20].  Timmermans discloses a sheath of the type having one or more longitudinal slits which is also provided with means for preventing the slit or slits from tearing prematurely during use [see column 2 lines 30-35].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Ranaletta et al, Timmermans and Balbierz by using an actuation mechanism coupled to the open-ended lumen to control opening and closing of the open-ended lumen; may serve to open/close the sheath during insertion of the cannula [see column 3 lines 23-30, Balbierz] and to prevent accidental withdrawal and for preventing the slit or slits from tearing prematurely during use [see column 2 lines 30-35,Timmermans].

Allowable Subject Matter
Claims 22-29 and 32-39 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 22,
“a first movable guide and a second movable guide, and is configured to transition between an open configuration in which a surface of the first movable guide and a surface of the second movable guide do not contact each other and a closed configuration in which the surface of the first movable guide and the surface of the second movable guide contact each other, the open configuration permitting insertion and removal of the medical tool from the open-ended lumen”

Claim 32,
“a first movable guide and a second movable guide, and is configured to transition between an open configuration in which a surface of the first movable guide and a surface of the second movable guide do not contact each other and a closed configuration in which the surface of the first movable guide and the surface of the second movable guide contact each other, the open configuration permitting insertion and removal of the medical tool from the open-ended lumen”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793